Filed 3/18/14 Southwick v. Crownover CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


PAUL J. SOUTHWICK,
         Plaintiff and Appellant,
v.                                                                       A135153
MAGUERITE A. CROWNOVER,
                                                                         (Sonoma County
         Defendant and Respondent.                                        Super. Ct. No. SFL 957331)
SONOMA COUNTY DEPARTMENT OF
CHILD SUPPORT SERVICES,
         Intervenor and Respondent.


         This is an appeal from an order denying the request of appellant Paul J. Southwick
to compel respondent Sonoma County Department of Child Support Services
(department) to release the hold placed on his Contractor’s license for noncompliance
with a valid child support order and his related request for reconsideration. We affirm.
                        FACTUAL AND PROCEDURAL BACKGROUND
         We briefly set forth the history of this decades-long marital dissolution matter,
which, we note, is before this court for a second time. (Southwick v. Crownover,
A121579, July 31, 2009 (nonpub.).) The parties married in 1984 and finally divorced in
1992 after legally separating in 1989. Pursuant to the 1992 judgment of dissolution
(1992 judgment), Crownover was granted physical custody of the parties’ three children,
who have now all reached the age of majority, while Southwick was granted frequent




                                                             1
visitation and ordered to pay $670 monthly in child support. At the time, Southwick
already owed over $79,000 in child support arrearages.
       In 2007, the 1992 judgment was amended to order Southwick to pay arrearages in
monthly payments of $200. On January 22, 2008, Southwick filed a request for rehearing
and an application to set aside portions of the 1992 judgment, as modified in 2007, on the
ground that the judgment was tainted by Crownover’s alleged fraudulent and perjurious
statements.1 The trial court declined to set aside the 1992 judgment after finding
Southwick’s claims time-barred, and instructed him to submit forms to enable it to
determine a monthly payment plan for the arrears. An Order on Arrearages was then
issued in May 2008, requiring Southwick to pay $500 per month. Southwick appealed
this order, which we affirmed after concluding, among other things, the trial court
properly found his claims time-barred. Southwick’s subsequent petitions for review to
the California and United States Supreme Courts were denied.
       Following several years of inactivity in this matter, Southwick filed on August 29,
2011 a “Notice of: Cease and Desist,” requesting the department immediately cease and
desist from enforcing the May 2008 Order on Arrearages on the ground that the order is
“wholly void for jurisdiction” because the 1992 judgment, in turn, is “void.” On
September 15, 2011, the department then served Southwick with a 30-day notice of intent
to suspend his license pursuant to Family Code section 17520 based on information
received from the department that Southwick was not in compliance with a child support
order or judgment. This notice advised Southwick that, if he objected to suspension of
his license, he was required to submit the enclosed “Notice of Request for Review” to the
department. Southwick filed the requisite notice and, on October 25, 2001, the matter
was heard by Commissioner Louise B. Fightmaster (Commissioner). Following this
hearing, the Commissioner denied Southwick’s request to release the hold on his
Contractor’s license.

1
       Southwick claimed he first “discovered” the fraud in late 2007 while “researching
case documents essentially forgotten” in connection with a court hearing regarding the
suspension of his contractor’s license for failure to make his support payments.


                                             2
       On October 13, 2011, Southwick filed a notice of motion in Superior Court stating
as follows: “Emergency Ex-Parte Hearing requested due to the [department’s] 30 day
notice of intent to suspend. The [department] has failed in writing to afford me any
decision. I have no other remedy but file accordingly by way of this motion. Suspension
takes effect Oct. 16, 2011. Application made for review to DCSS, no response. Parties
served [b]y mail and in person of this request. Order of May 15, 2008, VOID for lack of
SUBJECT MATTER JURISDICTION. Judgment in case no. SM-65005 VOID for
judicial action inconsistent w[ith] due process and excess of jurisdiction.” On
October 27, 2011, Southwick then filed a Notice of Objection in Superior Court to the
Commissioner’s findings and recommendation, requesting “the matter be set for a de
novo (new) hearing before a superior court judge.” His request was granted, and a
hearing was set for November 9, 2011.
       On February 2, 2012, the trial court issued an order following the de novo review
hearing (Fam. Code § 4251, subd. (b)), accepting the Commissioner’s findings and
recommendation to deny Southwick’s request for release of the hold on his Contractor’s
license. In doing so, the trial court observed: “[Southwick’s] objections mainly sound as
a request for reconsideration of a series of judgments and orders entered in this case over
the past decade. Even if the court were to construe [his] objections as a motion for
reconsideration, it would be untimely and barred by the appellate decision affirming the
denial of [his] appeal of the earlier denial of his request to set aside those same orders,
and [he] has not asserted any new facts or law which would support a motion for
reconsideration. (C.C.P. § 1008.)”
       Southwick filed a motion for reconsideration on February 14, 2012, which was
denied March 23, 2012, for failure to present new facts or law in support of it. His appeal
of the February 2 and March 23, 2012, orders followed.2


2
      At oral argument, Southwick advised this court for the first time that the
department had released the hold on his Contractor’s license. The department, in turn,
confirmed that Southwick’s ex-wife, Crownover, had closed the case and, thus, that there
was no longer any child support order to be enforced. However, none of this information

                                              3
                                       DISCUSSION
       Southwick, proceeding in propria persona, raises quite literally dozens of
arguments on appeal. In doing so, Southwick challenges not just the orders identified in
his notice of appeal (to wit, the February and March 2012 orders regarding his objection
to suspension of his Contractor’s license), but also past orders and judgments dating from
1992. His arguments generally fall into one of two categories. First, Southwick contends
all trial and appellate court orders since the 1992 judgment, as modified in 2007, are void
because the judgment itself is void as an act in excess of the court’s jurisdiction.
Southwick reasons that the 1992 judgment exceeded the court’s jurisdiction because he
was not afforded his constitutional right to a “veracity hearing” on allegations raised by
Crownover during the dissolution proceedings. Second, Southwick contends the statute
authorizing suspension of his Contractor’s license, Family Code section 17520 (section
17520), is unconstitutional and contrary to various federal statutes. With respect to the
first category of arguments stemming from Southwick’s theory that the 1992 judgment is
void, we quickly dispose of them in bulk on the basis of one or more of the following
legal grounds: res judicata, law of the case, or noncompliance with mandatory rules of
appellate practice.
       First, with respect to res judicata and law of the case, the dimensions of these legal
doctrines are well-established. “ ‘The doctrine of the law of the case is this: That where,
upon an appeal, the [reviewing] court, in deciding the appeal, states in its opinion a
principle or rule of law necessary to the decision, that principle or rule becomes the law
of the case and must be adhered to throughout its subsequent progress, both in the lower
court and upon subsequent appeal, and, as here assumed, in any subsequent suit for the
same cause of action . . . ’ [Citation.]” (People v. Stanley (1995) 10 Cal. 4th 764, 786.)
The doctrine of res judicata, in turn, holds: “[A]ll claims based on the same cause of
action must be decided in a single suit; if not brought initially, they may not be raised at a

is in the appellate record, and neither party has indicated any desire to dismiss this
appeal. Accordingly, we continue with our review of the issues raised herein based only
on the appropriate record.


                                              4
later date. ‘ “Res judicata precludes piecemeal litigation by splitting a single cause of
action or relitigation of the same cause of action on a different legal theory or for
different relief.” ’ [Citation.] A predictable doctrine of res judicata benefits both the
parties and the courts because it ‘seeks to curtail multiple litigation causing vexation and
expense to the parties and wasted effort and expense in judicial administration.’ (7
Witkin, Cal. Procedure (4th ed. 1997) Judgment, § 280, p. 820.)” (Mycogen Corp. v.
Monsanto Co. (2002) 28 Cal. 4th 888, 897. Further, these doctrines undoubtedly apply to
marriage dissolution proceedings. (Moffat v. Moffat (1980) 27 Cal. 3d 645, 656-657.)
And they apply squarely to this case, barring Southwick’s attempts to relitigate legal or
factual issues already finally decided by this court, including issues regarding any
purported due process right to a veracity hearing on Crownover’s allegations against him.
Quite simply, the validity of the 1992 judgment dissolving the parties’ marriage and
ordering child support, as modified in 2007, has already been upheld on appeal to this
court, Southwick’s two subsequent petitions for review to higher courts were denied, and
the judgment has thus long been final. As such, his belated attacks on the 1992 judgment
and subsequent support orders are not well-taken.3

3
       Southwick contends res judicata does not apply to void judgments. However, his
own authority makes clear this exception applies only where the judgment is void on its
face, meaning “its invalidity is apparent from inspection of the judgment roll.” (Dill v.
Berquist Constr. Co. (1994) 24 Cal. App. 4th 1426, 1441.) Such is not the case here. (See
also Hollywood Circle, Inc. v. Dept. of Alcoholic Beverage Control (1961) 55 Cal. 2d 728,
731 [“An act that may be in excess of jurisdiction so as to justify review by prerogative
writ [citations] will nevertheless be res judicata if the court had jurisdiction over the
subject and the parties”].)
       Southwick also contends res judicata does not apply to child support orders
because such orders are subject to revocation or modification at any time upon a proper
showing. However, Southwick has not filed a petition to modify or revoke the May 2008
Order on Arrearages setting forth a proper showing; rather, he filed a petition challenging
the suspension of his Contractor’s license. Further, while there are exceptions to these
doctrines, none are applicable here. (E.g., George Arakelian Farms v. Agric. Labor Rels.
Bd. (1989) 49 Cal. 3d 1279, 1291 [recognizing law-of-the-case may include exceptions
when “(1) there has been an intervening change in the law, or (2) the disputed issue was
not presented or considered in the proceedings below, or (3) application of the doctrine
would result in a manifest injustice”].)


                                               5
       Moreover, to the extent we could read any of Southwick’s challenges to the 1992
judgment or subsequent child support orders as falling outside the scope of these
doctrines (which we doubt), we would nonetheless refuse to consider them for another
well-established reason: Southwick’s briefing of these issues fails in innumerable
instances to comply with the most basic rules of appellate procedure.
       Most notably, Southwick has failed his burden to provide reasoned arguments
based on relevant legal authority and supported by proper record citation demonstrating
the presumably correct court orders are subject to reversal. (Denham v. Superior Court
(1970) 2 Cal. 3d 557, 564.) It is well-established that, in courts of appeal, “conclusory
claims of error will fail.” (In re S.C. (2006) 138 Cal. App. 4th 396, 408. See California
Rules of Court, rule 8.204(a)(1)(B) [appellate briefs must “support each point by
argument and, if possible, by citation of authority; and [¶] [s]upport any reference to a
matter in the record by a citation to the volume and page number of the record where the
matter appears”].)4 Here, however, Southwick simply sets forth an extensive list of
purported errors in his efforts to attack the 1992 judgment and related orders without
providing the court with a reasoned and supported legal analysis to prove any actual
error. 5 To name just a few of his many rule violations, Southwick’s briefs lack
appropriate citation to the record (rule 8.204(a)(1)(C)), fail to “[p]rovide a summary of
the significant facts limited to matters in the record” (rule 8.204(a)(2)(C)), and fail to
“support each point by argument and, if possible, by citation of authority” (rule
8.204(a)(1)(B)). Southwick’s briefs are thus “in dramatic noncompliance with appellate
procedures.” (Nwosu v. Uba (2004) 122 Cal. App. 4th 1229, 1246.) Accordingly, we are

4
       All citations in this opinion to “rule(s)” refer to the California Rules of Court.
5
       Among other claims included in his briefs, Southwick identifies the dissolution
proceedings as a “sham”, accuses the People’s appellate counsel (referred to repeatedly in
briefing by his first name) of “lying”, and claims that the trial judge and Commissioner
“colluded and conspired to ‘Fix’ the record”, the department “ ‘shield[ed]’ the respondent
mother from criminal prosecution in exchange for the continual receipt of federal
incentive funds on grossly exaggerated ‘arrears’ that are unverified”, Crownover and the
department kidnapped his children, and the Commissioner is biased and incompetent .
Nearly, if not all, of these assertions are without citation to evidence.


                                              6
entitled to, and do treat his arguments as forfeited.6 (In re Marriage of Falcone & Fyke
(2008) 164 Cal. App. 4th 814, 830; People v. ex rel. Dept. of Alcoholic Beverage Control
v. Miller Brewing Co. (2002) 104 Cal. App. 4th 1189, 1200.)
       We are thus left with Southwick’s challenges to the legality of section 17520,
which, for reasons set forth below, we reject on the merits. Southwick’s primary
argument is that section 17520 violates due process because its procedural framework is
“grossly inadequate and vague.” Among other things, Southwick condemns the statute
for authorizing administrative review of the decision to suspend his Contractor’s license
by the department rather than by the agency issuing his license, and for failing to define
the term, “relevant defenses,” which individuals challenging license suspensions under
section 17520 are entitled to present . Southwick also contends the statute fails to ensure
individuals, including himself, receive prior to suspension “administrative findings of fact
and conclusions of law based upon the weight of the evidence and entered on a written
record preceded by ‘Notice,’ a written allegation, and an ‘Opportunity to be Heard.’ ”
We reject Southwick’s facial and as-applied challenges to section 17520 for several
reasons.
       The Fourteenth Amendment “ ‘places procedural constraints on the actions of
government that work a deprivation of interests enjoying the stature of ‘property’ within
the meaning of the Due Process Clause.’ ” (Bostean v. Los Angeles Unified School Dist.
(1998) 63 Cal. App. 4th 95, 108 (Bostean), quoting Coleman v. Department of Personnel
Admin. (1991) 52 Cal. 3d 1102, 1112.) Generally, due process requires that an individual
be afforded notice and an opportunity for a hearing before being deprived of a property
interest so as to ensure reasonable grounds exist to support the deprivation. (Bostean,
supra, 63 Cal.App.4th at pp. 112-113, citing Gilbert v. Homar (1997) 520 U.S. 924, 933;

6
        In so concluding, we remind Southwick that “mere self-representation is not a
ground for exceptionally lenient treatment. Except when a particular rule provides
otherwise, the rules of civil procedure must apply equally to parties represented by
counsel and those who forgo attorney representation.” (Rappleyea v. Campbell (1994) 8
Cal. 4th 975, 984-985.) Nor is self-representation license to cast aspersions regarding the
integrity or competence of court officers, opposing parties or their counsel.


                                             7
see also Israni v. Superior Court (2001) 88 Cal. App. 4th 621, 633 [federal and state
constitutional rights to procedural due process “generally include the right to notice and
an opportunity to be heard before a person is deprived of a significant property
interest”].)7 However, ultimately, the concept of “[d]ue process is flexible and calls for
such procedural protections as the particular situation demands.” (Civil Service Assn. v.
City & County of San Francisco (1978) 22 Cal. 3d 552, 561, quoting Morrissey v. Brewer
(1972) 408 U.S. 471, 481.) In particular, contrary to Southwick’s suggestions, due
process does not require any particular type or timing of hearing, so long as the hearing
provides a meaningful opportunity to be heard so as to ensure reasonable grounds support
the order of deprivation. (Bostean, supra, 63 Cal.App.4th at pp. 112-113; see Bradshaw
v. Park (1994) 29 Cal. App. 4th 1267, 1278 [“Due process does not require a hearing at the
initial stage or at any particular point of an administrative process so long as the requisite
hearing is held before the final order becomes effective”].)
       Here, of course, suspension of Southwick’s Contractor’s license was pursuant to
section 17520. Under this statute, individuals applying for issuance or renewal of certain
licenses, including professional licenses, who are not in compliance with a judgment or
order for child support, may be subject to the nonissuance or nonrenewal of the desired
license. Specifically, if the applicant is named in the most recent “certified consolidated
list” based on information provided by a local child support agency to the California
Department of Child Support Services, the relevant licensing board or agency must notify
the applicant of its intent to withhold issuance or renewal of his or her license. (§ 17520,
subds. (d), (f), (e)(2)).) This notice, given to the applicant personally or by mail to his or
her last known mailing address, must advise that the board will issue a temporary license
7
       To determine in a particular case what process is required by the Fourteenth
Amendment “ ‘we have generally balanced three distinct factors: [¶] ‘First, the private
interest that will be affected by the official action; second, the risk of an erroneous
deprivation of such interest through the procedures used, and the probable value, if any,
of additional or substitute procedural safeguards; and finally, the Government’s interest.’
Mathews v. Eldridge (1976) 424 U.S. 319, 335, 96 S. Ct. 893, 903, 47 L. Ed. 2d 18 . . . .’ ”
(Bostean, supra, 63 Cal.App.4th at p. 113, quoting Gilbert, supra, 520 U.S. at pp. 930-
931.)


                                              8
for 150 calendar days if the applicant is otherwise eligible for licensure, but upon
expiration of the 150-day period the license will be denied unless the board has received
a release from the local child support agency that identified the applicant for the certified
list. (§ 17520, subds. (f)(1), (e)(2)).)
       After receiving notification of intent to withhold issuance or renewal of license,
the applicant may obtain review from the local child support agency of the placement of
his or her name on the certified list (§ 17520, subds. (g), (j)) and, in addition, may seek
superior court judicial review of the agency’s refusal to release the applicant for licensure
(§ 17520, subd. (k)). With respect to the agency review, the statute gives applicants
receiving this notice the right to, among other things, “have the underlying arrearage and
any relevant defenses investigated,” and to seek modification of the underlying support
judgment or order or request “assistance in the establishment of a payment schedule”
(§ 17520, subd. (g)(1)). Written resolution of the dispute must generally be issued by the
agency within 30 days of receipt of the applicant’s request for review (§ 17520, subd.
(h)). If the agency makes a determination of noncompliance with a support order or
judgment, it must so advise the applicant, and also advise of his or her right to judicial
review (§ 17520, subd. (j)).
       If the applicant thereafter seeks judicial review, the request for review must state
grounds for relief, and the review is then limited to those grounds. Judicial review is
generally limited to the following determinations: (1) whether there is a support
judgment or order on arrearages; (2) whether the petitioner is covered by such judgment
or order; (3) whether the petitioner is in compliance with such judgment or order; and
(4) whether the needs of the petitioner warrant a conditional release. (§ 17520, subd.
(k).) The court may then decide to uphold the action, conditionally release the license, or
unconditionally release the license.8 (Ibid.) If the applicant subsequently complies with


8
       This review process is the applicant’s sole administrative remedy for contesting
denial or suspension of a license under section 17520. (§ 17520, subd. (o).) However, in
addition to or in lieu of seeking judicial review of the agency’s findings, the applicant
may file an order to show cause or notice of motion to modify a support judgment or

                                              9
the judgment or order, or otherwise prevails on agency or judicial review, he or she must
be issued a release by the agency (§ 17520, subds. (j), (k)).
       Having considered these comprehensive notice and hearing provisions, we are at a
loss as to how the statute fails to comport with the dictates of due process. Not only does
section 17520 mandate that an applicant receive notice prior to suspension of his or her
license, the statute provides clear instructions as to the form this notice must take,
including the information that must be included therein. Section 17520 also mandates
that an applicant subject to such notice have the right to object to suspension of his or her
license, and the right to full administrative and judicial review of any subsequent finding
or decision that suspension is warranted due to an applicant’s noncompliance with a valid
support judgment or order. These pre-suspension notice and hearing procedures suffice
to ensure reasonable grounds exist to support the deprivation of an applicant’s interest in
holding a particular license. It also serves the important government interest in ensuring
children are financially supported by their parents. (Tolces v. Trask (1999) 76
Cal. App. 4th 285, 291.) Due process requires nothing more. (Bostean, supra, 63
Cal.App.4th at pp. 112-113; Israni v. Superior Court, supra, 88 Cal.App.4th at p. 634.)
       However, having concluded section 17520 facially comports with due process,
there nonetheless remains the issue of whether Southwick was afforded due process as
the statute was applied to him. We believe he was. Consistent with the requirements of
section 17520, the department notified Southwick by letter on September 15, 2011 that he
was facing possible suspension based on his noncompliance with the May 2008 Order on
Arrearages. This “Notice of Intent to Suspend,” among other things, advised him of his
right to timely object to the impending suspension of his license, which right he exercised
on October 3, 2011, by submitting the requisite form to the department indicating his
request for review. A hearing was then held before the Commissioner on October 25,
2011, at which Southwick and the department appeared. Following this contested
hearing, the Commissioner issued a written recommendation (which was later amended)

order, to fix a payment schedule on arrearages, or to obtain a court finding of compliance
with the support judgment or order. (§ 17520, subd. (j).)


                                              10
to deny Southwick’s request to release his license. This decision also provided him
information regarding, among other things, his right to seek modification of the relevant
support order. Southwick immediately filed an objection but did not seek to modify the
May 2008 Order.
       At this point, Southwick availed himself of his statutory right to judicial review by
filing a notice of motion and motion in Superior Court for judicial review of the hold on
his license. His motion was granted and he received a full de novo hearing. Following
the hearing, the court upheld the Commissioner’s decision that suspension was warranted
in a six-page written decision. The court thereafter denied Southwick’s subsequent
petition for rehearing based on his failure to provide any new evidence or fact in support
of it (which failure, we note, is readily apparent from his petition).
       On this record, we reject Southwick’s due process challenge. In particular, we
note that Southwick received notice of the department’s intent to suspend his license met
the requirements of section 17520, and he thereafter was afforded, and took advantage of,
multiple opportunities to be heard on his objection to the hold on his license before both
the Commissioner and the trial court. Accordingly, Southwick received all the due
process to which he was entitled.
       In so concluding, we are quick to add there is no dispute regarding Southwick’s
noncompliance with the May 2008 Order on Arrearages, which, in turn, provided the
necessary factual basis under section 17520 for suspension of his license. Southwick
does not deny the basic facts that he had over $58,000 in child support arrearages and had
not paid more than one dollar a month in arrearages for several months, placing him in
clear violation of the May 2008 Order. Accordingly, even assuming for the sake of
argument Southwick was denied some procedural right to which he was entitled during
these proceedings,9 we can conceive of no manner in which he has suffered manifest
injustice as a result. (In re La Croix (1974) 12 Cal. 3d 146, 154-155 [“Prejudice is not

9
       For example, Southwick points out that the Commissioner’s written findings and
recommendation to deny his request to release the hold on his Contractor’s license does
not contain specific factual findings regarding his case.


                                              11
presumed merely because of a failure to comply and in particular instances denials of
constitutional proportions may be deemed harmless. However, ‘before a federal
constitutional error can be held harmless, the court must be able to declare a belief that it
was harmless beyond a reasonable doubt’ ”]; see Krontz v. City of San Diego (2006) 136
Cal. App. 4th 1126, 1141.) Because we can state with certainty that any denial of
Southwick’s due process rights was harmless beyond a reasonable doubt, his as-applied
statutory challenge necessarily fails. 10
       Next, with respect to Southwick’s equal protection challenge, we again conclude
the statute withstands scrutiny. Southwick argues in this regard the statute violates the
10
        Southwick raises two related arguments either in his briefs or at oral argument.
First, he argues section 17520 violates federal law – to wit, the Administrative
Procedures Act, Title 5, U.S.C. § 500 et seq., and the Social Security Act, Title 42,
U.S.C. § 666. Southwick appears to reason that section 17520 is derived from a
“federally funded statute,” which somehow makes California agencies subject to federal
procedural laws. Southwick also suggests that California’s receipt of federal funding
creates a “pecuniary interest” for the department that causes bias. However, Southwick’s
reasoning on these points is not at all clear in his briefs and, more specifically, is not
supported by a reasoned analysis of the relevant facts and law. Accordingly, we treat
these arguments, like many of his others, as forfeited. (rule 8.204(a)(1).) We are “not
bound to develop appellants’ arguments for them.” (In re Marriage of Falcone & Fyke,
supra, 164 Cal.App.4th at p. 830.) We do note, however, section 666 of the Social
Security Act requires states to implement laws authorizing suspension of professional
licenses upon “appropriate notice,” which we have already determined section 17520
does. (42 U.S.C. § 666, subd. (a)(16).)
        Second, Southwick argued for the first time at oral argument that section 17520
applies only to “welfare cases”, and not to “private family law” cases such as this one.
Not only is his argument forfeited as untimely, it also lacks merit. Section 17520, on its
face, provides: “The local child support agency shall maintain a list of those persons
included in a case being enforced under Title IV-D of the Social Security Act against
whom a support order or judgment has been rendered by, or registered in, a court of this
state, and who are not in compliance with that order or judgment.” (§ 17520, subd. (b).)
Further, the act provides: “ ‘Compliance with a judgment or order for support’ means
that, as set forth in a judgment or order for child or family support, the obligor is no more
than 30 calendar days in arrears in making payments in full for current support, in making
periodic payments in full, whether court ordered or by agreement with the local child
support agency, on a support arrearage . . . .” (§ 17520, subd. (a)(4).) The statutory
language thus directly undermines Southwick’s claim that child support matters do not
fall under section 17520.


                                             12
equal protection clause by holding licensees who are subject to support orders to different
standards than other licensees. (AOB 30)~ However, courts in California and beyond
have rejected this equal protection argument in cases involving license suspensions for
noncompliance with child support orders with reasoning we find persuasive:
“ ‘ “Unless a statute provokes strict judicial scrutiny” because it interferes with a
“fundamental right” or discriminates against a “suspect class,” it will ordinarily survive
an equal protection attack so long as the challenged classification is rationally related to a
legitimate governmental purpose. [Citations.]’ (Kadrmas v. Dickenson Public Schools
(1988) 487 U.S. 450, 457 . . . .) [¶] Here, [the licensee] has failed to establish that
[Welfare & Institutions Code] section 11350.6 [predecessor statute to section 17520]
interferes with any fundamental right, or that it discriminates against a suspect class.
Moreover, it is rationally related to a legitimate governmental purpose. The purpose of
section 11350.6 is to enforce child support orders. ‘The obligation of a parent to support
a child . . . is among the most fundamental obligations recognized by modern society.
The duty is not simply one imposed by statute, but “rests on fundamental natural laws
and has always been recognized by the courts in the absence of any statute declaring it.”
[Citation.] It is an obligation that existed under common law [citation] and has long been
recognized in a majority of American jurisdictions as not only a moral obligation, but one
that is legally enforceable. [Citation.]’ (Moss v. Superior Court (1998) 17 Cal. 4th 396,
409-410 . . . .)” (Tolces v. Trask, supra, 76 Cal.App.4th at p. 291.)
       While Tolces v. Trask involved suspension of a driver’s license rather than an
occupational license, the Washington Supreme Court has applied similar reasoning where
the driver’s license at issue was in fact an occupational license:
“Here, the condition attached to [plaintiff’s] commercial license, which he needs in order
to pursue his occupation as a taxi driver, is compliance with a lawful court order of child
support. It is reasonable for the legislature to believe that Washington’s license
suspension scheme will provide a powerful incentive to those in arrears in their child
support payments to come into compliance. Moreover, the legislature has concluded that
if an individual wishes to continue to receive the financial benefit that flows from


                                              13
possessing a professional license granted by the State, that individual must not be
permitted to burden the State by shifting the financial obligation to support his or her
children to the State. In light of these considerations, we conclude that there is a rational
relationship between professional license suspension and the State’s interest in enforcing
child support orders. [¶] Other courts considering this question have reached a similar
conclusion. See State v. Beans, 965 P.2d 725 (Alaska 1998) (license suspension is
particularly effective against child support obligors and is rationally related to legitimate
state interest); Tolces v. Trask (1999) 76 Cal. App. 4th 285, 90 Cal. Rptr. 2d 294 (1999)
(license suspension is rational means of achieving the State’s interest in enforcing child
support orders); State v. Leuvoy, 2004 Ohio 2232, appeal denied, 103 Ohio St. 3d 1428
(same; no substantive due process violation); Thompson v. Ellenbecker, 935 F. Supp.
1037 (D.S.D. 1995) (no substantive due process violation because rational reasons
support restriction on child support obligors’ driver’s licenses for nonpayment of child
support).” (Amunrud v. Bd. of Appeals (2006) 158 Wash. 2d 208, 225.)
       We find the reasoning of these decisions persuasive and applicable. Accordingly,
we reject Southwick’s equal protection claim given that section 17520’s enforcement
mechanism has not been discriminatorily applied to him, and that its purpose in
suspending licenses is a rational means of achieving our State’s interest in enforcing child
support orders. (See Moss v. Superior Court (1998) 17 Cal. 4th 396, 409-410.)
       Finally, with respect to Southwick’s scattering of other arguments regarding
section 17520, many of which are raised for the first time in his reply brief, we reject
them once again on forfeiture grounds based on his failure to comply with mandatory
rules of appellate procedure.11 With respect to Southwick’s request that we treat his
appeal as a petition for “Alternative Writ in the First Instance,” we deny it as moot. And,
with respect to his request to “certify the case for review” to the California Supreme
11
       To again name some examples, Southwick argues without record citation or legal
analysis that section 17520 violates his constitutional rights to freely contact and
associate (U.S. Const., Art. 1, § 10), amounts to an impermissible taking of his property
(U.S. Const., 5th and 14th Amends.; Cal. Const., Art. 1 §§ 1, 7), and improperly grants
“quasi-judicial adjudicatory powers” to case workers.


                                              14
Court and to stay further proceedings until the constitutional issues raised herein are
resolved by the high court, we deny it as inconsistent with the appellate procedures of this
State. Southwick is of course entitled to file a petition for review of this opinion with the
California Supreme Court, should he so desire.
                                      DISPOSITION
       The February and March 2012 orders of the trial court are affirmed, as well as the
other orders Southwick purports to challenge. Respondents are entitled to recover costs
on appeal.



                                                  _________________________
                                                  Jenkins, J.


We concur:


_________________________
McGuiness, P. J.


_________________________
Siggins, J.




                                             15